STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

JOHNNY     POURCIAU                                                  NO.     2022   CW   0422


VERSUS


EARL    DEMPSEY     PENDARVIS                                                JULY   5,   2022




In   Re:        Johnny      Pourciau,       applying    for    supervisory     writs,    23rd
                Judicial         District     Court,     Parish     of     Ascension,     No.
                132732.




BEFORE:       McCLENDON,         WELCH,     AND   HESTER,     JJ.



       WRIT    DENIED.


                                                  Pmc
                                                  JEW
                                                  CHH




COURT      OF APPEAL,       FIRST   CIRCUIT




       DEPUTY      CLERK    OF   COURT
             FOR    THE    COURT